DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US 20140303697; hereinafter Anderson) in view of Levinson et al., (US 20140005760; hereinafter Levinson), Rao et al., (US 20050281789; hereinafter Rao), Shankar (US 20090111736), and Littrup et al., (EP 2904986A1; hereinafter Littrup).
Regarding claims 1 and 7, Anderson discloses a method for treating a subject, comprising: using a cold object to initiate a freeze event in the skin at a targeted tissue to freeze targeted tissue ([0017]). 
Anderson fails to disclose applying a coupling media to the skin at a non-targeted tissue and cooling the skin at the non-targeted tissue initiate supercooling of a targeted tissue while the coupling media is being absorbed into the skin at the non-target region, wherein the coupling media comprises a cryoprotectant and/or an ice nucleating agent. However, Levinson discloses a skin treatment method including the steps of applying a coupling media to the skin at a non-targeted tissue and cooling the skin at the non-targeted tissue initiate supercooling of a targeted tissue while the coupling media is being absorbed into the skin at the non-target region, wherein the coupling media comprises a cryoprotectant ([0050-0051]). Specifically, since a wide range of the skin is affected by these steps in Levinson, both non-targeted tissue and targeted tissue may be affected by these steps. Also, once the cryoprotectant is applied, the skin is supercooled by cooling the skin 
The combination of Anderson and Levinson fails to teach mechanically altering the subject's skin at a non-targeted tissue to facilitate absorption of the coupling media by increasing a permeability coefficient of the coupling media for passing through an epidermal layer of the skin. However, Rao teaches a method for transcutaneous and/or transdermal transport of materials into the skin, which includes the step of mechanically altering the subject’s skin to facilitate absorption of desired materials ([0007], [0015]-[0016]). Specifically, since a wide range of skin is affected by these steps taught by Rao, both non-targeted tissue and targeted tissue may be affected by these steps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson to include the above-mentioned step, as taught by Rao, because the modification would enhance skin penetration (Rao, [0016]) to allow increased absorption of any desired materials into the skin, which would be the coupling media in the modified method. Furthermore, the modified method includes the step of mechanically altering the subject’s skin to enhance penetration, which would increase a permeability coefficient of the coupling media for passing through an epidermal layer of the skin.
The combination of Anderson, Levinson, and Rao fails to teach increasing a permeability coefficient of the coupling media for passing through an epidermal layer of the skin by at least 10%. However, Shankar teaches a method in which a permeability coefficient of a media for passing through tissue is increased by at least 10% ([0016]). It would have been obvious to one of 
The combination of Anderson, Levinson, Shankar, and Rao fails to teach that the cold object is an ice crystal. However, Littrup teaches a method of cryotherapy in which an ice crystal (iceball) is used to initiate a freeze event to freeze targeted tissue ([0073]). Specifically, a probe is brought into contact with target tissue and an iceball is created by the probe to initiate a freeze event, which freezes the target tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson and Rao such that the cold object used is an ice crystal, as taught by Littrup, because Anderson disclosed that the cold object could be any object provided at a temperature of about -5 degrees Celsius or colder, and it is known in the art to use ice to freeze target tissue. 
Regarding claim 3, in view of the combination as set forth in claim 1 above, Rao further teaches that mechanically altering the subject's skin includes: applying an adhesive strip to a surface of the skin; and removing the adhesive strip from the surface of the skin to increase a permeability of the skin with respect to a desired media (Rao, [0016]). In the case of the modified method, the desired media is the coupling media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson, Levinson, and Rao such that mechanically altering the subject's skin includes: applying an adhesive strip to a surface of the skin; and removing the adhesive strip from the surface 
Regarding claim 4, in view of the combination as set forth in claim 1 above, Rao further teaches that mechanically altering the subject's skin includes brushing (abrading) the skin surface to mechanically stimulate the skin (Rao, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson, Levinson, and Rao such that mechanically altering the subject's skin includes brushing the skin surface to mechanically stimulate the skin, as taught by Rao, because Rao teaches that abrading (brushing) the skin is a viable option to mechanically alter the skin as a physical penetration enhancer (Rao, [0016]).
Regarding claim 5, Anderson in view of Levinson, Rao, Shankar, and Littrup teaches the method of claim 4, but fails to teach brushing the skin surface for at least 2 minutes. However, since Rao teaches the general condition of brushing the skin surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson, Rao, and Littrup to include the step of brushing the skin surface for at least 2 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 6, in view of the combination as set forth in claim 1 above, Rao further teaches that mechanically altering the subject's skin causes at least mild exfoliation of a stratum corneum ([0007]).
Regarding claim 9, Anderson discloses a method for treating targeted tissue of a subject, comprising: applying a cold object to a treatment site; and removing heat from the treatment site using the cold object to produce a freeze event in the subject's skin at a treatment site for a predetermined length of time ([0017]).
Anderson fails to disclose applying a coupling media to the skin at the treatment site and cooling the skin at the treatment site to initiate supercooling of the treatment site while the coupling media is being absorbed into the skin, and continuing to supercool the treatment site for a predetermined period of time to a predetermined level of cooling. However, Levinson discloses a skin treatment method including the steps of applying a coupling media to the skin at the treatment site and cooling the skin at the treatment site to initiate supercooling of the treatment site while the coupling media is being absorbed into the skin, and continuing to supercool the treatment site for a predetermined period of time to a predetermined level of cooling ([0050-0051]). Once the cryoprotectant is applied, the skin at the treatment site is supercooled by cooling the skin in the presence of the cryoprotectant, thereby cooling the skin without freezing ([0053]-[0055]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the above-mentioned steps, as taught by Levinson, because the modification would prevent the treatment device (the cold object in the case of the modified method) from freezing to the skin of the subject (Levinson, [0024]).
The combination of Anderson and Levinson fails to teach increasing permeability of the subject's skin at the treatment site by mechanically stimulating the subject’s skin to increase a permeability coefficient of a coupling media for the skin, thereby facilitating absorption of the coupling media into the subject's skin. However, Rao teaches a method for transcutaneous and/or transdermal transport of materials into the skin, which includes the step of mechanically 
The combination of Anderson, Levinson, and Rao fails to teach increasing a permeability coefficient of the coupling media for the skin by at least 10%. However, Shankar teaches a method in which a permeability coefficient of a media for a tissue is increased by at least 10% ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson, and Rao such that the permeability coefficient of the media for a tissue is increased by at least 10%, as taught by Shankar, because the modification would provide a large increase in the permeability coefficient (Shankar, [0016]) to provide better permeability of the media. Furthermore, in the modified device, the media would be the coupling media and the tissue would be the skin. 
The combination of Anderson, Levinson, Shankar, and Rao fails to teach that the cold object is an applicator and an ice crystal. However, Littrup teaches a method of cryotherapy in which an applicator (probe) and an ice crystal (iceball) are used to produce a freeze in the subject’s skin at the treatment site ([0073]). Specifically, a probe is brought into contact with target tissue 
Regarding claim 10, Anderson in view of Levinson, Rao, Shankar, and Littrup teaches the method of claim 9, and increasing the permeability coefficient of the coupling media for skin absorption by at least 10%, as taught above in view of Shankar. 
Regarding claim 11, in view of the combination as set forth in claim 9 above, Rao further teaches that increasing permeability of the skin includes applying a stripping element to the treatment site; and removing the stripping element from the treatment site to increase permeability of the subject's epidermis (Rao, [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anderson, Levinson, and Rao such that mechanically altering the subject's skin includes: applying an adhesive strip to a surface of the skin; and removing the adhesive strip from the surface of the skin to increase a permeability of the skin with respect to a desired media, as taught by Rao, because Rao teaches that tape stripping is a viable option to mechanically alter the skin as a physical penetration enhancer (Rao, [0016]).
Regarding claims 19 and 20, Anderson discloses a method for treating a subject, comprising: using a cold object to initiate a freeze event in the skin to freeze targeted tissue. ([0017]).

The combination of Anderson and Levinson fails to teach applying an adhesive strip to a surface of the skin and removing the adhesive strip from the surface of the skin to increase a permeability of the skin with respect to the permeability coefficient of the coupling media. However, Rao teaches a method for transcutaneous and/or transdermal transport of materials into the skin, which includes the step of mechanically altering the subject’s skin to facilitate absorption of desired materials by stimulating the subject’s skin to increase the permeability (and therefore, a permeability coefficient) of the subject’s epidermis ([0007], [0015]-[0016]). Rao teaches that this may be done by applying an adhesive strip to a surface of the skin and removing the adhesive strip from the surface of the skin (tape stripping). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of 
The combination of Anderson, Levinson, and Rao fails to teach increasing a permeability coefficient of the subject's epidermis for a coupling media by at least 10%. However, Shankar teaches a method in which a permeability coefficient of a tissue for a coupling media is increased by at least 10% ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson and Rao such that the permeability coefficient of a tissue for a media is increased by at least 10%, as taught by Shankar, because the modification would provide a large increase in the permeability coefficient (Shankar, [0016]) to provide better permeability of the media. Furthermore, in the modified device, the media would be the coupling media and the tissue would be the skin.  
The combination of Anderson, Levinson, Shankar, and Rao fails to teach that the cold object is an ice crystal. However, Littrup teaches a method of cryotherapy in which an ice crystal (iceball) is used to initiate a freeze event to freeze targeted tissue ([0073]). Specifically, a probe is brought into contact with target tissue and an iceball is created by the probe to initiate a freeze event, which freezes the target tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson and Rao such that the cold object used is an ice crystal, as taught by Littrup, because Anderson disclosed that the cold object could be any object provided at a temperature of about -5 degrees Celsius or colder, and it is known in the art to use ice to freeze target tissue. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Levinson, Rao, Shankar, and Littrup, as applied to claim 1 above, and further in view of Levy (US 20120303104).
Regarding claim 2, Anderson in view of Levinson, Rao, Shankar, and Littrup teaches the method of claim 1, but fails to teach that freezing of the supercooled targeted tissue causes damage to cells that contribute to acne. However, Levy teaches a cryotherapy method for treating acne ([0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson, Rao, Shankar, and Littrup such that the method is used for treating acne, as taught by Levy, because the modification would provide treatment for swelling and redness as found in acne (Levy, [0001]). Furthermore, since the modified method would be used to treat acne, freezing of the supercooled targeted tissue would cause damage to cells that contribute to acne.
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Levy, Rao, Shankar, and Levinson.
Regarding claims 13 and 18, Anderson discloses a method for treating skin, comprising: applying an applicator (cold object) to a skin surface; and removing heat from the subject's skin using the applicator to produce a freeze event in the skin to affect tissue ([0017]).
Anderson fails to disclose that the method is for treating acne. However, Levy teaches a cryotherapy method for treating acne ([0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that the method is used for treating acne, as taught by Levy, because the modification would provide treatment for swelling and redness as found in acne (Levy, [0001]). Furthermore, since the 
Anderson in view of Levy fails to teach stimulating the subject's skin at a treatment site to increase a permeability coefficient of the subject's epidermis for a coupling media. However, Rao teaches a method for transcutaneous and/or transdermal transport of materials into the skin, which includes the step of mechanically altering the subject’s skin to facilitate absorption of desired materials by stimulating the subject’s skin to increase the permeability (and therefore, a permeability coefficient) of the subject’s epidermis ([0007], [0015]-[0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levinson to include the above-mentioned step, as taught by Rao, because the modification would enhance skin penetration (Rao, [0016]) to allow increased absorption of any desired materials into the skin, which would be the coupling media in the modified method.
Anderson in view of Levy and Rao fails to teach applying a coupling media to the skin at a treatment site and cooling tissue at the treatment site to initiate supercooling of a the skin at the treatment site while the applied coupling media is being absorbed, and continuing to supercool the stimulated skin for a predetermined period of time to a predetermined level of supercooling. However, Levinson discloses a skin treatment method including the steps of applying a coupling media to the skin at a treatment site and cooling tissue at the treatment site to initiate supercooling of a the skin at the treatment site while the applied coupling media is being absorbed, and continuing to supercool the stimulated skin for a predetermined period of time to a predetermined level of supercooling ([0050-0051]). Once the cryoprotectant is applied, the skin is supercooled by cooling the skin in the presence of the cryoprotectant, thereby cooling the skin without freezing 
Anderson in view of Levy, Rao, and Levinson fails to teach increasing a permeability coefficient of the subject's epidermis for a coupling media by at least 10%. However, Shankar teaches a method in which a permeability coefficient of a tissue for a media is increased by at least 10% ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levy, Rao, and Levinson such that the permeability coefficient of a tissue for a media is increased by at least 10%, as taught by Shankar, because the modification would provide a large increase in the permeability coefficient (Shankar, [0016]) to provide better permeability of the media. Furthermore, in the modified device, the media would be the coupling media and the tissue would be the subject’s epidermis.  
Regarding claim 14, Anderson in view of Levy, Rao, Shankar, and Levinson teaches the method of claim 13, and Rao further teaches that mechanically altering the skin includes applying an adhesive strip to the skin; and removing the adhesive strip from the skin to stimulate the skin ([0016]). 
Regarding claim 15, Anderson in view of Levy, Rao, Shankar, and Levinson teaches the method of claim 13, and Rao further teaches that mechanically altering the skin includes brushing the skin surface to mechanically stimulate the skin ([0016]).
Regarding claim 16, Anderson in view of Levy, Rao, Shankar, and Levinson teaches the method of claim 13, and cooling the subject's skin to maintain the freeze event for a sufficient length of time to destroy cells that contribute to acne. Specifically, Anderson teaches that the freeze . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Levy, Rao, Shankar, and Levinson, as applied to claim 13 above, and further in view of Levinson et al., (US 20070255362; hereinafter L2)
Regarding claim 17, Anderson in view of Levy, Rao, Shankar, and Levinson teaches the method of claim 13, but fails to teach that the coupling media includes a liposome and/or an emulsion. However, L2 teaches a method of cryotreatment for skin in which the coupling media includes an emulsifier, which is needed for an emulsion ([0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Levy, Rao, Shankar, and Levinson such that the coupling media includes a liposome and/or emulsion, as taught by L2, because the modification enables the cryoprotectant to act as either a humectant or a surfactant, for example, by way of the emulsion (L2, [0062]-[0064]), to provide additional treatment.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Rao and Shankar. 
Regarding claim 21, Levinson discloses a method for treating a subject, comprising: applying a coupling media to skin at a treatment site and cooling target tissue to initiate supercooling while the applied coupling media is being absorbed into the targeted tissue, and continuing to supercool the targeted tissue for a predetermined period of time to a predetermined level of supercooling ([0050]-[0051]). Specifically, once the coupling media (cryoprotectant) is 
Levinson fails to disclose brushing a surface of the skin to increase a permeability of the skin at the treatment site with respect to a permeability coefficient of the coupling media. However, Rao teaches a method for transcutaneous and/or transdermal transport of materials into the skin, which includes the step of mechanically altering the subject’s skin to facilitate absorption of desired materials by stimulating the subject’s skin to increase the permeability (and therefore, a permeability coefficient) of the subject’s epidermis ([0007], [0015]-[0016]). Rao teaches that this may be done by brushing (abrading) a surface of the skin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson to include the above-mentioned step, as taught by Rao, because the modification would enhance skin penetration (Rao, [0016]) to allow increased absorption of any desired materials into the skin, which would be the coupling media in the modified method.
Levinson in view of Rao fails to teach increasing the permeability coefficient at least 10%. However, Shankar teaches a method in which a permeability coefficient of tissue for a coupling media is increased by at least 10% ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson in view of Rao such that the permeability coefficient is increased by at least 10%, as taught by Shankar, because the modification would provide a large increase in the permeability coefficient (Shankar, [0016]) to provide better permeability of the media. Furthermore, in the modified device, the media would be the coupling media and the tissue would be the skin. 
Response to Arguments
12/16/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the teaching of Shankar is irrelevant to Applicant's technology and not combinable with other cited references, Examiner respectfully disagrees. While not specifically concerned with the skin, Shankar teaches increasing the permeability coefficient of tissue for a media by at least 10%. Furthermore, the base modified device teaches increasing the permeability coefficient of tissue for a media and Shankar is used only to teach the specific percentage by which the permeability coefficient is increased. As explained in the modification previously, increasing the permeability coefficient in general would provide better permeability in the skin. Increasing the permeability coefficient by at least 10% will provide even better permeability because it will ensure a certain level of permeability. Therefore, Examiner maintains that the rejections made in view of Shankar remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794